Certified Question of State Law, United States District Court, Southern District of Ohio, Western Division, No. 1:06CV274. On review of preliminary memoranda pursuant to S.CtPrae.R. XVIII(6). The court will answer the following question:
“Whether the next of kin of a decedent, upon whom an autopsy has been performed, have a protected right under Ohio law in the decedent’s tissues, organs, blood or other body parts that have been removed and retained by the coroner for forensic examination and testing.”
O’Donnell, J., dissents.